Citation Nr: 0721363	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

A skin disorder diagnosed as scrotal pruritus and nonspecific 
dermatitis of the groin area is attributable to service.  


CONCLUSION OF LAW

A skin disorder diagnosed as scrotal pruritus and nonspecific 
dermatitis of the groin area was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, regarding 
the issue of service connection, the appellant's claim is 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and non-prejudicial.


Evidence and Background

In September 2003, the veteran filed a claim for a skin 
disorder that he characterized as a "rash in groin and 
buttocks areas", secondary to Agent Orange exposure.  The 
veteran served in the Republic of Vietnam during his period 
of active service.

On the veteran's June 1966 pre-induction examination, he 
checked "No" to skin diseases; on physical examination at 
the time, a small "herpetic" type of lesion was noted on 
the left testicle.

On September 24, 1968, the veteran was treated for a "rash 
on scrotum and crotch."  He was seen again on September 27th, 
September 28th, and October 3rd.  The veteran was unresponsive 
to therapy, and he was referred to Long Binh 24th Evac. 
Hospital.  Hospital notes state, "Patient presents with 
groin rash for approximately 1 month."  On October 3rd, the 
veteran was prescribed Kenalog spray for his condition.

The veteran's November 1968 separation examination does not 
note any abnormality.  The veteran again checked "No" to 
skin diseases, and no skin disorders were reported.

Treatment reports from Dr. M. V., M.D., from August 2000 
through March 2003, were unremarkable as to any skin 
disorder.  However, it was noted that the veteran was using 
ketoconazole cream at the time.

Treatment reports from M. H. R., D.O., were similarly 
unremarkable.

In January 2003, "jungle rash/dermatitis" was noted on a VA 
report.  An August 2003 VA consultation note reported a 
diagnosis of "jungle rash (scrotal area)" that was "stable 
on ketoconazole for 30 years."  The veteran's rash was noted 
again in January 2004, and the report stated that he was on 
triamcinolone/ketoconazole.  

The veteran was afforded a VA examination in February 2004.  
The veteran's groin rash in service was noted, and the 
examiner noted that the rash was called "dermatophyte of the 
groin."  The veteran reported that he had "recurrent and 
chronic pruritus, irritation, and burning for which he has 
received intermittent treatment over the years."  He stated 
that Nizoral, zinc oxide, and tiamcinolone cream kept the 
problem "under control, but occasionally has outbreaks."  
It was noted that the veteran had "mild erythema" in the 
scrotum, "extending to the perianal area."  There was no 
scaling.  The examiner stated:

It is my impression that he has scrotal erythema 
and perianal erythema.  This does not appear to be 
dramatic hydrosis at the current time rather 
scrotal pruritus.  At this point, by history, it is 
suggestive that this condition has been chronic 
since his time in service, but there is no way to 
verify this.  This likely is not to be due to his 
time in service.

In March 2004, the RO denied service connection for scrotal 
pruritus.  According to the decision, "There is no basis in 
the available evidence of record to establish service 
connection for scrotal pruritus.  This condition did not 
happen in military service, not was it aggravated or caused 
by service.  Although there is treatment for a rash, there is 
not medical evidence which established a relationship between 
current disability and service."

No rash was reported on a VA report from July 2004, but a 
continued treatment of ketoconazole was noted.

The veteran submitted a notice of disagreement in October 
2004.  Along with his notice, he submitted a statement from 
his spouse, as well as a letter from his private physician.

In August 2004, Dr. J. A. A., M.D. stated, "We evaluated 
this patient for a groin rash that he initially developed 
while in the army in Vietnam and since he has had it off and 
on."  It was noted that, "Clinical examination revealed 
some erythema in the perianal region extending to the 
perineum, the base of scrotum but the groin itself, the 
genital area and the pubic area is spared."  The veteran was 
diagnosed with "nonspecific dermatitis."  Following a 
review of the veteran's military records, the physician 
stated:

It is possible that the rash that he developed in 
1968 while in Vietnam is still the same particular 
problem that he had today but since the description 
of the rash at that time was not specific, one 
cannot say for sure.  However, the climate of 
Vietnam and the climate he has been in all these 
years is basically the same.  Therefore, there is a 
possibility that this is totally related.

In a September 2004 sworn statement, the veteran's spouse 
noted that she and the veteran had been married since 
December 1967, prior to the veteran's departure for Vietnam.  
She stated that, "Prior to his departure [to Vietnam] he 
never had a rash problem and developed one while he was on 
active duty in Vietnam."  She went on to state that, 
"Throughout the years the rash was always there some days 
worse than others."  She said, "Sometimes it was so bad the 
skin would get raw."  Though "medication helped control 
it," she stated "the rash has never completely gone away."

A December 2004 rating decision confirmed the denial of 
service connection for scrotal pruritus.  According to the 
rating decision, "we cannot grant service connection where 
we have equivocal statements from two medical practitioners 
each stating that there is no way to correlate an unspecified 
rash in 1968 with your current clinical diagnosis."

A January 2005 statement of the case, as well as a November 
2005 supplemental statement of the case, continued that 
decision.

Service Connection

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service Connection Due to Herbicide Exposure

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.
 
Discussion and Analysis

In this case, the veteran claims that he developed a skin 
disorder in the groin area in service, to include as the 
result of exposure to Agent Orange.   The evidence of record 
reveals that the veteran served in Vietnam.  Under 38 
U.S.C.A. § 1116(f), he is therefore presumed to have been 
exposed to herbicide agents, to include Agent Orange.  
However, the medical evidence of record does not show a 
current diagnosis of a presumptive disorder under 38 C.F.R. § 
3.309(e).  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

Turning to the issue of direct service connection, the 
veteran's service medical record clearly indicates that the 
veteran had a "rash on the scrotum and crotch" while on 
active duty in Vietnam.  

Although also absent from the veteran's November 1968 
separation examination, it is evident from current medical 
records that the veteran has a current diagnosis of a skin 
disorder of the groin area, diagnosed as scrotal pruritus 
described as a rash in the pubic and perianal areas, and 
diagnosed as nonspecific dermatitis.  Though the veteran has 
experienced some relief with topical treatment, a current 
diagnosis has been confirmed by several medical providers.

The record on appeal contains two medical opinions that 
address the question of a nexus between a current skin 
disorder and the veteran's military service.  Following a 
February 2004 VA examination, the examiner confirmed the 
diagnosis of scrotal pruritus, and stated that "by history, 
it is suggestive that this condition has been chronic since 
his time in service, but there is no way to verify this.  
Then, the examiner opined that, "This likely is not to be 
due to his time in service."  The other opinion of record 
from the veteran's private physician notes that, "It is 
possible that the rash that he developed in 1968 while in 
Vietnam is still the same particular problem that he had 
today but since the description of the rash at that time was 
not specific, one cannot say for sure."  He stated further, 
that, "Therefore, there is a possibility that this is 
totally related."  

The VA examiner appears to base his opinion, in part, on the 
absence of a continuity of symptomatology.  Essentially, he 
opines that there is a suggestion of a chronic disorder since 
service, but that this could not be verified.  As such, he 
provided a negative nexus opinion.  The Board notes however, 
that that veteran's spouse has provided a sworn statement in 
which she indicated that the veteran did not have the rash in 
question before going to Vietnam, and that he had it upon 
return.  She also stated that the rash had been recurrent and 
that the rash had never completely gone away for 36 years.  
The Board notes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
While the VA examiner's opinion alone appears to be 
speculative on its face and insufficient to establish a 
medical nexus statement, the Board finds that the 
demonstrated chronic nature of the groin rash in service 
along with the sworn statement of the veteran's spouse 
attesting to a chronic groin rash since service and the 
dermatology consultation report dated in August 2003 in which 
the veteran reported a 30 year history of jungle rash in the 
scrotal area that had been stable on medication, convince the 
Board to accord greater weight to the statement that the 
veteran's skin disorder was suggestive of a chronic disorder 
since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence 
that must be considered, if submitted, when a veteran's claim 
seeks disability benefits.  Nothing in the regulatory or 
statutory provisions requires both medical and competent lay 
evidence; rather, they make clear that competent lay evidence 
can be sufficient in and of itself).  The Federal Circuit has 
clearly stated that if the Board concludes that the lay 
evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
prove his claim of entitlement to disability benefits based 
on that competent lay evidence.  Id.  The negative opinion 
provided by the VA examiner appears to be based on a lack of 
documented continuity of symptomatology.  However, given the 
fact that the Board finds that the veteran and his spouse 
have provided credible lay evidence of a chronic groin rash 
since Vietnam, the Board finds that such opinion is not 
dispositive in this case.  Further, while the private medical 
statement, also couched in speculative language, appears to 
turn on the description of the rash in service as "not 
specific", the Board finds that since the service medical 
records are not specific, and the private examiner has 
indicated that there is a possibility that the current 
condition is "totally related", the Board will resolve all 
reasonable doubt and find that it is at least as likely as 
not that the two conditions are one and the same.  Thus, the 
Board finds that overall there is sufficient positive medical 
nexus evidence in this case when considered with the other 
evidence of record including the lay statements.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Based on the foregoing and resolving all reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for a skin disorder of the groin area is warranted.


ORDER

Service connection for a skin disorder diagnosed as scrotal 
pruritus and nonspecific dermatitis of the groin area is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


